                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 1 of 10



                                                                              1   Kevin L. Hernandez, Esq.
                                                                                  Nevada Bar No. 12594
                                                                              2   LAW OFFICE OF KEVIN L.
                                                                                  HERNANDEZ
                                                                              3   8872 S. Eastern Avenue, Suite 270
                                                                                  Las Vegas, Nevada 89123
                                                                              4   P: (702) 563-4450
                                                                                  F: (702) 552-0408
                                                                              5   kevin@kevinhernandezlaw.com
                                                                                  Attorney for Plaintiff
                                                                              6

                                                                              7
                                                                                                             UNITED STATES DISTRICT COURT
                                                                              8
                                                                                                                      DISTRICT OF NEVADA
                                                                              9
                                                                             10
                                                                                  JAMES STERN, an individual;                          Case No.: 2:20-cv-02135
                                                                             11
Law Office of Kevin L. Hernandez




                                                                                                                  Plaintiff,
                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13     v.
                                           Las Vegas, Nevada 89123




                                                                             14                                                                     COMPLAINT
                                                                                  AMERICAN EXPRESS NATIONAL BANK; a
                                                                             15   national banking association; PATENAUDE &
                                                                                  FELIX, A PROFESSIONAL CORPORATION;
                                                                             16   a foreign corporation;                                           JURY DEMAND
                                                                             17                                   Defendants.
                                                                             18

                                                                             19

                                                                             20          Plaintiff, James Stern (“Mr. Stern or Plaintiff”), by and through the undersigned counsel

                                                                             21   of record, and for his claims for relief against Defendants, American Express National Bank,

                                                                             22   formerly known as American Express Centurion Bank (“Amex”), and Patenaude & Felix, A

                                                                             23   Professional Corporation (“P&F”) complains and alleges as follows:

                                                                             24                                  JURISDICTION AND VENUE

                                                                             25          1.      This action arises out of P&F’s violations of the Fair Debt Collection Practices

                                                                             26   Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), Amex’s violations of the Equal Credit Opportunity

                                                                             27   Act, 15 U.S.C. § 1691, et seq. (“ECOA”), Amex’s Breach of Contract, and Amex’s Breach of the

                                                                             28   Implied Covenant of Good Faith and Fair Dealing.
                                                                                                                               Page 1 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 2 of 10



                                                                              1           2.      This court has jurisdiction over this matter under 15 U.S.C. § 1692k, 15 U.S.C. §

                                                                              2   1691(d)(2) and (3), and U.S.C. § 1331.

                                                                              3           3.      This Court has supplemental jurisdiction over the Breach of Contract and Breach

                                                                              4   of the Implied Covenant of Good Faith and Fair Dealing claims against Amex under 28 U.S.C. §

                                                                              5   1367 because the ECOA, FDCPA, and contract claims are so related in the action that they form

                                                                              6   part of the same case or controversy under Article III of the United States Constitution.

                                                                              7   Specifically, each claim involves the same transaction, contract, and series of events related to

                                                                              8   Amex’s breach of contract.

                                                                              9           4.      Under 28 U.S.C. § 1391(b), venue in this District is proper because Plaintiff and
                                                                             10   Defendants resided and/or do business in the District of Nevada.

                                                                             11           5.      Venue is also proper in this District because the acts and transactions that give
Law Office of Kevin L. Hernandez




                                                                             12   rise to this action occurred, in substantial part, in the District of Nevada.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13                                                 PARTIES
                                           Las Vegas, Nevada 89123




                                                                             14           6.      Plaintiff is an adult individual residing in the State of Nevada.

                                                                             15           7.      Plaintiff is a natural person obligated or allegedly obligated to pay a debt, and as

                                                                             16   such, is a “consumer” under 15 U.S.C. § 1692a(3).

                                                                             17           8.      Plaintiff is an “applicant” under 12 CFR § 1002.2(e) because he is a person who

                                                                             18   requested and/or received an extension of credit from Amex.

                                                                             19           9.      P&F is a foreign corporation whose principal purpose is the collection of

                                                                             20   consumer debts.

                                                                             21           10.     P&F regularly collects or attempts to collect consumer debts owed or due another,

                                                                             22   or asserted to be owed or due another, and therefore, P&F is a “debt collector” under 15 U.S.C. §

                                                                             23   1692a(6).

                                                                             24           11.     P&F’s principal purpose is to purchase, service, and collect defaulted consumer

                                                                             25   debts, and therefore, P&F is a “debt collector” under 15 U.S.C. § 1692a(6).

                                                                             26           12.     P&F’s website further demonstrates its status as a “debt collector” under the

                                                                             27   FDCPA because the website provides the disclosures required under 15 U.S.C. 1692e(11), also

                                                                             28
                                                                                                                               Page 2 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 3 of 10



                                                                              1   known as the “mini-Miranda” warning, i.e. “This communication is from a debt collector. This is

                                                                              2   an attempt to collect debt and any information obtained will be used for that purpose.”

                                                                              3             13.   P&F is a licensed debt collector with the Nevada Financial Institutions Division.

                                                                              4             14.   P&F sought to collect a “debt” against Plaintiff under 15 U.S.C. § 1692a(5) and

                                                                              5   NRS § 649.010.

                                                                              6             15.   The Debt was purchased, assigned, or transferred to P&F for collection after the

                                                                              7   Debt was allegedly in a default status with the Creditor.

                                                                              8             16.   Within the past year, P&F wrongfully engaged in collection activities against

                                                                              9   Plaintiff for an alleged financial obligation arising out of an unsecured credit card (the “Debt”).
                                                                             10             17.   The Debt was incurred with Amex (“Creditor”) and was primarily for family,

                                                                             11   personal, or household purposes, which meets the definition of a “debt” under 15 U.S.C §
Law Office of Kevin L. Hernandez




                                                                             12   1692a(5).
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13             18.   Amex is a foreign corporation who, in the ordinary course of its business,
                                           Las Vegas, Nevada 89123




                                                                             14   regularly extends or offers credit to consumers.

                                                                             15             19.   Amex regularly extends, renews, or continues credit, and therefore, Amex is a

                                                                             16   “creditor” under 15 U.S.C. § 1691(e).

                                                                             17             20.   Amex’s principal purpose is to decide to extend, renew, or continue credit, and

                                                                             18   therefore, Amex is a “creditor” under 15 U.S.C. § 1691(e).

                                                                             19                                     FACTUAL ALLEGATIONS

                                                                             20             21.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             21   herein.

                                                                             22                                Amex’s Racist Statements to Mr. Stern

                                                                             23             22.   Mr. Stern was an Amex customer for over 35 years.

                                                                             24             23.   Mr. Stern maintained a perfect payment history with Amex for over 35 years.

                                                                             25             24.   In March 2017, Mr. Stern used Amex’s travel concierge service to purchase first-

                                                                             26   class tickets through Hawaiian Airlines for $3,858.00 using Account Ending in 5-62003 (the

                                                                             27   “Account”).

                                                                             28
                                                                                                                              Page 3 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 4 of 10



                                                                              1          25.     Shortly after booking the flight, Mr. Stern’s mother became ill, forcing him to

                                                                              2   cancel the trip with approximately 60 days’ notice to Amex.

                                                                              3          26.     Rather than working with Mr. Stern in light of his perfect payment history for 35

                                                                              4   years, the Amex representative he spoke with refused to reimburse the trip expense.

                                                                              5          27.     Making matters worse, the Amex representative made racially insensitive remarks

                                                                              6   to Mr. Stern regarding his Japanese heritage (his mother is of Japanese descent).

                                                                              7          28.     The Amex representative referenced the Japanese attacks on Pearl Harbor and

                                                                              8   asked “jokingly” whether Mr. Stern’s mother was present during the attacks.

                                                                              9          29.     The Amex representative’s racist remarks caused Mr. Stern to suffer emotional
                                                                             10   distress and anguish.

                                                                             11                             The Justice Court Litigation and Settlement
Law Office of Kevin L. Hernandez




                                                                             12          30.     On February 5, 2018, Amex sued Mr. Stern frivolously in Las Vegas Justice
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   Court in a case entitled American Express Centurion Bank v. James C. Stern [18C002704], for a
                                           Las Vegas, Nevada 89123




                                                                             14   balance on the Account that he did not owe (the “Justice Court Lawsuit”).

                                                                             15          31.     On April 19, 2019, Mr. Stern and Amex entered into a Settlement Agreement

                                                                             16   whereby Amex agreed to release the inaccurate balance alleged in the Justice Court Lawsuit in

                                                                             17   full, to dismiss the Justice Court Lawsuit with Prejudice, and to remove any reference to the Debt

                                                                             18   from Mr. Stern’s national credit profiles (the “Settlement Agreement”).

                                                                             19          32.     Amex and P&F failed to release the Debt as required under the Settlement

                                                                             20   Agreement.

                                                                             21                     Post-Litigation Credit Application and Collection Actions

                                                                             22          33.     On August 23, 2020, Mr. Stern applied for an Amex Platinum Card.

                                                                             23          34.     Mr. Stern’s application for credit with Amex permitted Amex to obtain a

                                                                             24   subscriber copy of his credit report.

                                                                             25          35.     On August 28, 2020, Amex sent a letter to Mr. Stern denying the application

                                                                             26   because, it claimed, “[Amex] canceled one or more of [Mr. Stern’s] previous American Express

                                                                             27   Card accounts.”

                                                                             28
                                                                                                                            Page 4 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 5 of 10



                                                                              1             36.    The “previous American Express Card account” that Amex refers to is the card

                                                                              2   that was subject to the Justice Court Lawsuit, which arose out of Amex’s racist comments to Mr.

                                                                              3   Stern.

                                                                              4             37.    The “previous American Express Card account” that Amex refers to is the card

                                                                              5   that was subject to the Justice Court Lawsuit for which Amex agreed to release the balance in

                                                                              6   full and delete any associated credit reporting under the Settlement Agreement.

                                                                              7             38.    On September 3, 2020, Mr. Stern called Amex to discuss its illegal credit denial.

                                                                              8             39.    During his September 3, 2020 call to Amex, Mr. Stern spoke with an Amex team

                                                                              9   manager named Lohit [Employee ID DTSGA08].
                                                                             10             40.    Lohit advised Mr. Stern that he could not understand why Amex denied his credit

                                                                             11   application.
Law Office of Kevin L. Hernandez




                                                                             12             41.    Lohit advised Mr. Stern he would communicate with underwriting regarding the
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   credit denial.
                                           Las Vegas, Nevada 89123




                                                                             14             42.    Underwriting advised Lohit that the denial was based, in part, on the fact that Mr.

                                                                             15   Stern purportedly owes $8,123.97 to Amex when this is not true.

                                                                             16             43.    P&F failed to report the release of the balance for the Account as required under

                                                                             17   the Settlement Agreement.

                                                                             18             44.    Up to the date of this Complaint, P&F continues to communicate to Amex that the

                                                                             19   Account has a balance due and owing when it does not.

                                                                             20             45.    P&F’s failure to communicate to Amex that the Account has no balance caused,

                                                                             21   in part, Amex’s credit denial against Mr. Stern.

                                                                             22                                     FIRST CLAIM FOR RELIEF

                                                                             23                    [Violations of the FDCPA; 15 U.S.C. § 1692, et seq. against P&F]

                                                                             24             46.    Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             25   herein.

                                                                             26             47.    P&F violated 15 U.S.C. § 1692e by engaging in false, deceptive, and misleading

                                                                             27   representations in connection with the collection of the Account by falsely reporting to Amex

                                                                             28
                                                                                                                              Page 5 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 6 of 10



                                                                              1   that the Account had a balance due and owing when the Account was released in full under the

                                                                              2   Settlement Agreement.

                                                                              3             48.   P&F violated 15 U.S.C. § 1692e(2)(A) by falsely representing the character,

                                                                              4   amount, and legal status of the Account when it failed to report to Amex that the Account was

                                                                              5   released in full under the Settlement Agreement.

                                                                              6             49.   P&F violated 15 U.S.C. § 1692f by using unfair and unconscionable means to

                                                                              7   attempt to collect the Account, including without limitation, continuing to report that the

                                                                              8   Account had a balance due and owing, and in doing so humiliated and belittled Plaintiff.

                                                                              9             50.   The foregoing acts and omissions of P&F constitute multiple intentional, reckless
                                                                             10   and/or negligent violations of the FDCPA, including every one of the above-cited provisions.

                                                                             11             51.   As a result of the above-referenced violations by P&F, Plaintiff is entitled to
Law Office of Kevin L. Hernandez




                                                                             12   statutory damages, plus actual damages to be proven at the time of trial in this matter.
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13             52.   Plaintiff suffered actual harm as a direct and proximate result of P&F’s actions
                                           Las Vegas, Nevada 89123




                                                                             14   through the embarrassment, intrusion, invasion of privacy, and wasted time associated with

                                                                             15   P&F’s collection tactics referenced in this Complaint.

                                                                             16             53.   Plaintiff has been forced to retain the Law Office of Kevin L. Hernandez to

                                                                             17   pursue these claims and is therefore entitled to recover reasonable attorney’s fees plus costs

                                                                             18   incurred under 15 U.S.C. § 1692k.

                                                                             19             54.   Plaintiff may have suffered damages in other ways and to other extents not

                                                                             20   presently known to Plaintiff, and not specified herein.

                                                                             21             55.   Plaintiff reserves the right to assert additional facts and damages not referenced

                                                                             22   herein, and/or to present evidence of the same at the time of trial.

                                                                             23                                   SECOND CLAIM FOR RELIEF

                                                                             24                               [Violations of the ECOA against Amex]

                                                                             25             56.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             26   herein.

                                                                             27             57.   Mr. Stern is an “applicant” under 12 C.F.R. 1002.2(e) because he requested an

                                                                             28   extension of credit from Amex.
                                                                                                                              Page 6 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 7 of 10



                                                                              1             58.   Amex is a “creditor” under 12 C.F.R. 1002.2(e) because it regularly participates

                                                                              2   in credit decisions, including setting the terms of credit, in the ordinary course of business.

                                                                              3             59.   Mr. Stern had an “adverse action” taken against him by Amex under 12 C.F.R.

                                                                              4   1002.2(c) when Amex denied Mr. Stern’s credit application.

                                                                              5             60.   On September 21, 2020, Mr. Stern advised Amex of its improper denial of credit

                                                                              6   under the ECOA.

                                                                              7             61.   Amex failed and refused to reconsider its credit denial.

                                                                              8             62.   As someone who is of Japanese heritage, Mr. Stern is a member of a protected

                                                                              9   class.
                                                                             10             63.   Amex’s credit application denial resulted from racist comments and actions of

                                                                             11   Amex’s representative toward Mr. Stern, referenced above.
Law Office of Kevin L. Hernandez




                                                                             12             64.   Amex denied Mr. Stern’s application for credit based on his race, color, and
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   national origin.
                                           Las Vegas, Nevada 89123




                                                                             14             65.   In light of Mr. Stern’s credit score and history, Amex should have granted his

                                                                             15   application for credit.

                                                                             16             66.   Amex denied Mr. Stern’s credit application despite the fact that he was qualified.

                                                                             17             67.   Amex has inadequate procedures to comply with the ECOA’s adverse action

                                                                             18   notice and record-keeping requirements.

                                                                             19             68.   Mr. Stern has suffered damages by reason of Amex’s violations of the ECOA.

                                                                             20                                    THIRD CLAIM FOR RELIEF

                                                                             21                                  [Breach of Contract against Amex]

                                                                             22             69.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             23   herein.

                                                                             24             70.   Mr. Stern entered into a valid and enforceable contract with Amex, referenced

                                                                             25   above as the Settlement Agreement.

                                                                             26             71.   Mr. Stern performed all terms, covenants, and conditions under the Settlement

                                                                             27   Agreement.

                                                                             28
                                                                                                                              Page 7 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 8 of 10



                                                                              1             72.   Under Section 2 of the Agreement, Amex agreed to “a full release of the

                                                                              2   underlying debt.”

                                                                              3             73.   Amex breached the Settlement Agreement by failing and refusing to release the

                                                                              4   underlying debt associated with the Justice Court Lawsuit.

                                                                              5             74.   Amex’s breaches of the Settlement Agreement were unexcused.

                                                                              6             75.   As a result of Amex’s breaches of the Settlement Agreement, Mr. Stern has

                                                                              7   suffered damages, including without limitation, credit denials, loss of financial standing,

                                                                              8   embarrassment, and emotional distress.

                                                                              9             76.   As a result of Amex’s breaches of the Settlement Agreement, Mr. Stern has been
                                                                             10   forced to retain the services of legal counsel for which Plaintiff is entitled to recover such costs

                                                                             11   and expenses from Amex under Section 7 of the Settlement Agreement.
Law Office of Kevin L. Hernandez




                                                                             12             77.   Section 7 of the Settlement Agreement provides, in pertinent part, that the
                                   TEL: (702) 563-4450 FAX: (702) 552-0408




                                                                                  “prevailing party shall be entitled to attorneys’ fees and the costs in connection with any
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14   enforcement proceedings.”

                                                                             15             78.   Mr. Stern’s damages were a foreseeable consequence of Amex’s breach of the

                                                                             16   Settlement Agreement.

                                                                             17                                   FOURTH CLAIM FOR RELIEF

                                                                             18         [Breach of the Implied Covenant of Good Faith and Fair Dealing against Amex]

                                                                             19             79.   Plaintiff reincorporates by reference all preceding paragraphs as if fully set forth

                                                                             20   herein.

                                                                             21             80.   Mr. Stern entered into a valid and enforceable contract with Amex, referenced

                                                                             22   above as the Settlement Agreement.

                                                                             23             81.   Every contract in Nevada includes an implied covenant of good faith and fair

                                                                             24   dealing, under which each party must act in a manner that is faithful to the purpose of the

                                                                             25   contract and the justified expectations of the other party.

                                                                             26             82.   Under the Settlement Agreement, Amex agreed to release the debt in full.

                                                                             27

                                                                             28
                                                                                                                              Page 8 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 9 of 10



                                                                              1          83.     The parties understood that the debt release in the Settlement Agreement released

                                                                              2   the Account in its entirety to ensure that Mr. Stern’s personal and financial records were clear of

                                                                              3   the debt so that it had no adverse effect on his finances in the future.

                                                                              4          84.     Mr. Stern performed all terms, covenants, and conditions of the Settlement

                                                                              5   Agreement.

                                                                              6          85.     Amex breached the implied covenant of good faith and fair dealing by inducing

                                                                              7   Mr. Stern to resolve the Justice Court Lawsuit with an agreement to release the debt in full and

                                                                              8   by failing to do so.

                                                                              9          86.     Amex breached the implied covenant of good faith and fair dealing by failing
                                                                             10   and/or refusing to take all actions reasonable and necessary to release the debt in full as required

                                                                             11   under the Settlement Agreement.
Law Office of Kevin L. Hernandez




                                                                             12          87.     Amex breached the implied covenant of good faith and fair dealing by failing and
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13   refusing to release the debt in full as required under the Settlement Agreement.
                                           Las Vegas, Nevada 89123




                                                                             14          88.     As a result of Amex’s breach of the implied covenant of good faith and fair

                                                                             15   dealing, Mr. Stern has suffered damages, including without limitation, credit denials, loss of

                                                                             16   financial standing, embarrassment, and emotional distress.

                                                                             17          89.     As a result of Amex’s breach of the implied covenant of good faith and fair

                                                                             18   dealing, Mr. Stern has been forced to retain the services of legal counsel for which Plaintiff is

                                                                             19   entitled to recover such costs and expenses from Amex

                                                                             20          WHEREFORE, Plaintiff prays for relief as follows:

                                                                             21          1.      For an award reimbursing Plaintiff for reasonable attorney’s fees, costs, and

                                                                             22                  interest incurred;

                                                                             23          2.      For an award of actual damages under 15 U.S.C. § 1692k(a)(1);

                                                                             24          3.      For an award of statutory damages;

                                                                             25          4.      For an award of punitive damages under 15 U.S.C. 1691e(b); and

                                                                             26   ///

                                                                             27   ///

                                                                             28   ///
                                                                                                                              Page 9 of 10
                                                                                  Case 2:20-cv-02135-GMN-NJK Document 1 Filed 11/19/20 Page 10 of 10



                                                                              1          5.    For such other further relief as the court deems proper.

                                                                              2          Dated: November 19, 2020
                                                                                                                                     LAW OFFICE OF KEVIN L.
                                                                              3                                                      HERNANDEZ
                                                                              4                                                      /s/ Kevin L. Hernandez          .
                                                                                                                                     Kevin L. Hernandez, Esq.
                                                                              5                                                      Nevada Bar No. 12594
                                                                                                                                     8872 S. Eastern Avenue, Suite 270
                                                                              6                                                      Las Vegas, Nevada 89123
                                                                                                                                     P: (702) 563-4450
                                                                              7                                                      F: (702) 552-0408
                                                                                                                                     kevin@kevinhernandezlaw.com
                                                                              8                                                      Attorney for Plaintiff
                                                                              9
                                                                             10

                                                                             11
Law Office of Kevin L. Hernandez




                                                                             12
                                   TEL: (702) 563-4450 FAX: (702) 552-0408
                                       8872 S. Eastern Avenue, Suite 270




                                                                             13
                                           Las Vegas, Nevada 89123




                                                                             14

                                                                             15

                                                                             16

                                                                             17

                                                                             18

                                                                             19

                                                                             20

                                                                             21

                                                                             22

                                                                             23

                                                                             24

                                                                             25

                                                                             26

                                                                             27

                                                                             28
                                                                                                                          Page 10 of 10
